 SHEET METAL WORKERSLOCAL 36 (FISCHER INC)165SheetMetalWorkers InternationalAssociation,AFL-CIO, LocalUnionNo 36andFrankFischer,Incorporated and LocalUnion No 2,InternationalUnion of Operating Engineers,AFL-CIOand DesignAire, Inc Case 14-CD-790September 30, 1988DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND CRACRAFTThe charge in this Section 10(k) proceeding wasfiledApril 13 1988 by Frank Fischer Incorporatedallegingthat the Respondent, Sheet MetalWorkers InternationalAssociation,AFL-CIOLocal Union No 36 (Sheet Metal Workers Local36)violated Section 8(b)(4)(D) of the NationalLabor Relations Act by engaging in proscribed activitywith an object of forcing the Employer toassigncertainwork to employees it representsrather than to employees represented by LocalUnion No 2InternationalUnion of Operating Engineers,AFL-CIO (OperatingEngineersLocal 2)The hearing was held April 20 1988 before HearingOfficerMary J Tobey Thereafter the Employer filed a briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board affirms the hearing officers rulingsfinding them free from prejudicial errorOn the entire record the Board makes the following findingsIJURISDICTIONThe Employer Frank Fischer Incorporated aMissouri corporation with its principal office andplace ofbusinesslocated at 3940 Taussig RoadBridgetonMissouri is a residential heating and airconditioning contractorDuring the past 12 monthrepresentative period, the Employer purchased andreceived goods valued in excess of $50 000 directlyfrom suppliers located outside the State of Missoun The parties stipulate and we find that the Employer is engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that SheetMetalWorkers Local 36 and Operating EngineersLocal 2 are labor organizations within the meaningof Section 2(5) of the ActIITHE DISPUTEA Background and Factsof theDisputeThe Employer is a residential contractor engaged in the installation of heating and air condiand replacement agreementtioning systems Sheet Metal Workers Local 36 hasrepresented the Employers employees since 1956and was certified as their collective bargaining representative in 1965 The current collective bargainmg agreement is effective from May 1 1986,through April 30 1989 Design AireIncwas incorporated in 1962 to service the heating and airconditioning systems installed by the EmployerDesign Aire and Operating Engineers Local 2 executed a collective bargaining agreement shortlyafterDesign Aire s incorporation The most recentagreementwas effective from April 1 1985through March 31 1988 At the time of the hearingOperating Engineers Local 2 was engaged inan economic strike against Design Aire and thepartieswere attempting to negotiate a new agreementThe Employer and Design Aire sharecommon ownership,management and business facilitiesBefore 1987 about 5 to 10 percent of the totalwork performed by the Employer and Design Aireconsisted of the disputed work (add on or replacement work) The add on work was performed as acourtesy to existing customers About 60 percent ofthe add on work was performed by Design Aireemployees represented by OperatingEngineersLocal 2 The remaining work was performed bytheEmployers employees represented by SheetMetal Workers Local 36 During this period if theadd on work required a significant amount of ductwork or sheet metal work the job was assigned tothe Employers employeesSometime prior to March 1987 the Employerand Sheet Metal Workers Local 36 entered into aside agreementproviding for a lower paid employee classification called residential specialist to perform the add on/replacement work i The Employer thereafter actively solicited add on work InMarch 1987 the Employer hired new employees asresidential specialists in the unit represented bySheet Metal Workers Local 36 It commenced assigning about 95 percent of the add on work to thenew employees Presumably due to its active solicitation the Employer increased its volume of addon/replacement work fivefoldOn September 16 1987 Operating EngineersLocal 2 filed a grievance against the Employerconcerning the recent layoff of three apprenticesThe grievance alleged that the reassignment of theadd on work to the residential specialists violatedthe agreement between Design Aire and OperatingEngineers Local 2 Thereafter, Sheet Metal Workers Local 36 sent a letter dated March 23, 1988, to'This sideagreement is referred to as the special residential service291NLRB No 22 166DECISIONSOF THE NATIONAL LABORRELATIONS BOARDthe EmployerThe letterreferred to the impendingarbitration of the Operating EngineersLocal 2 sgrievance and contained a threat to strike if theadd on work were assigned to employees represented by Operating EngineersLocal 2 As of thehearing date the work had not been reassigned andthe grievance had not been arbitratedB Work in DisputeThe disputed work involves the replacement ofexisting heating and air conditioning systems andthe addition of air conditioning units to existingheating systemsC Contentionsof thePartiesThe Employer contends that Section8(b)(4)(D)has been violated that it properly assigned the disputedwork to employees represented by SheetMetal WorkersLocal 36 thatitspast practice andthe area practices are mixed that all the collectivebargaining agreements involved arguably encompass the disputed work that its preference is toaward the disputed work to employees representedby Sheet MetalWorkers Local36 that employeesrepresentedby the SheetMetalWorkers Local 36are more qualified to perform the work because oftheir fabrication skills and that the use of this employee group is more economical and efficientSheet MetalWorkers Local36 contends that thework is properly assigned to employees it represents because they have the necessary skills andspecial training to perform add on workOperating Engineers Local 2 contends that noaward of the work is appropriate because therecord evidence fails to establish a violation of Section 8(b)(4)(D)AlternativelyLocal 2 contendsthat if there is an award the work should be awarded to both employee groups consistent with theEmployers past practiceNo party contends that there is an alternativemethod to voluntarily resolve the dispute thatbinds all partiesD Applicability of theStatuteBefore the Board may proceed under Section10(k) of the Actto determine a jurisdictional dispute it must find that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violatedand that there is no agreed on method for resolvingthe disputeIt is undisputedthat by itsMarch 23 1988 letterSheetMetalWorkers Local36 informed the Fmployer that if this work is reassigned to the employees representedby Local 2 itis the intentionof Local 36to immediatelystrike forthe purposeof obtaining thisworkBased on the foregoingwe conclude that there is reasonable cause to beheve that Sheet Metal Workers Local 36 has violated Section 8(b)(4)(D) of the Act SeeTypographicalUnion Local 6 (New York Times)225NLRB1311 (1976) (expression of readiness to strike sufficient)Lithographers Local 24 P (Beacon Journal)185 NLRB 464 (1970) (union in possession of workthreatened to resist reassignment byappropriatemeans including a strike )Furthermore there is no evidence of a mutuallyagreed on method for voluntarily resolving this disputeAccordingly we conclude that this dispute isproperly before the Board for determinationE Merits of the DisputeSection 10(k) requires the Board to make an offirmative award of disputed work after consideringvarious factorsNLRB v Electrical Workers IBEWLocal 1212 (Columbia Broadcasting)364 U S 573(1961)The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience reached by balancing the factors involved in a particular caseMachinistsLodge 1743 (Jones Construction)135NLRB 1402 (1962)The following factors are relevant in making thedetermination of this dispute1Certification and collective bargainingagreementsOn April 19 1965 the Board certified SheetMetalWorkers Local 36 as the bargaining representative of all journeymen and apprentice sheetmetalworkersemployed at the Employer sBridgetonMissouri facilityThe parties did not introduce evidence of any Board certification of Operating Engineers Local 2 to represent the DesignAire employeesAll three of the record collective bargainingagreements2arguablyencompass the disputedworkThe record also contains evidence of amemorandum of understanding dated June 4 1986signed by Sheet Metal Workers Local 36 and Operating Engineers Local 2 officials The stated purpose of the memorandum is to clarify Sheet MetalWorkers Local Union #36 St Louis Missouri sintent for the utilization of the residential serviceand replacement agreementThe memorandumstates that Sheet Metal Workers Local 36 will not2The three collectivebargaining agreements include the agreement between the Employer and Sheet Metal Workers Local 36 effective May 11986 throughApril30 1989 the agreement between Design Aire Incand Operating Engineers Local 2 effective April 1 1985 through March31 1988 and the side agreement called the special residential service andreplacement agreement between the Employer and Sheet Metal WorkersLocal 36 SHEET METAL WORKERS LOCAL 36 (FISCHER INC)infringe on any straight line contractors signatoryto an Operating Engineers Local 2 contract butthat combination contractors signatory to bothSheetMetalWorkers and Operating Engineerscontractswill be offered the agreement Althoughwe note the memorandums existence its languageis insufficient to be of any relevanceinmaking adetermination of this disputeUnder these circumstanceswe find that the factors of certification andcollective bargaining agreements do not favor anaward of the disputed work to either group of employees2Company preference and past practiceThe Employer prefers to use the residential specialists represented by Sheet Metal Workers Local36 to perform the disputed work Before March1987 the Employer used both groups of employeesHowever since March 1987 the Employers prattice has been to assign the disputed work 95 percent of the time to employees represented by SheetMetal Workers Local 36 We find that the factor ofcompany preference favors an award to the employees represented by Sheet Metal Workers Local36However, we find that the factor of past practice does not favor an award to either employeegroup3Relative skillsThe record establishes that the add on work requires the use of skills involving sheet metalwiring and pipefittingThe Employer purchasedtrucks called cube trucks specially equipped toallow an employee to perform all the necessarywork at the jobsite including sheet metal workOperating Engineers Local 2 concedes that onlythe employees represented by Sheet Metal WorkersLocal 36 possess sufficient sheet metal skills to perform all portions of the disputed work at the jobsiteand are therefore able to utilize fully thecube trucks Sheet Metal Workers Local 36 hasan apprenticeship training program that involvesspecial instruction in the add on/replacement fieldAlthough Operating Engineers Local 2 also has atraining program it does not cover duct workunless taken as an elective The record further establishes that when Operating Engineers Local 2employees do perform add on work measurementsfor the sheet metal work are taken and the ductwork is fabricated in the shop rather than at the167jobsiteThereafter another employee installs theductworkUnder these circumstanceswe findthat this factor of relative skills favors an award tothe employees represented by Sheet Metal WorkersLocal 364 Economy and efficiency of operationThe record establishes that Sheet Metal WorkersLocal 36 residential specialists perform all portionsof add on work at the jobsite and are able to fullyutilize the Employers cube trucks The recordalso establishes that because employees representedby Operating Engineers Local 2 lack certain necessary skills involving sheet metal the use of theseemployees to perform the add on work requires additional time steps and manpower to complete thesame add on work Also Operating EngineersLocal 2 represented employees that are not able tofully utilize thecube trucks the Employer purchased foruse onjobs involving any disputedworkAccordinglywe find tnat the factor ofeconomy and efficiency of operation favors awarding the disputed work to employees represented bySheet Metal Workers Local 36ConclusionsAfter considering all the relevant factorsweconclude that employees represented by SheetMetalWorkers Local 36 are entitled to performthe work in disputeWe reach this conclusion relying on the factors of relative skills economy andefficiency of operation and employer preferenceIn making this determination we are awarding thework to employees represented by Sheet MetalWorkers Local 36 not to that Union or its membersThe determination is limited to the controversy that gave -ise to this proceedingDETERMINATION OF DISPUTEThe NationalLaborRelations Board makes thefollowing Determination of DisputeEmployees of Frank Fischer Incorporated represented by Sheet Metal Workers International AssociationAFL-CIO LocalUnion No 36 are entitled to perform the replacement of existing heatingand air conditioning systems and the addition ofair conditioning units to existing heating systems(add on/replacementwork)for Frank Fischer Incorporated Bridgeton Missouri